Shaw C. J.
delivered the opinion of the Court. To a bill alleging a partnership, in the business of running a line of stagecoaches, the defendant has put in a plea in bar, to which the plaintiffs have filed a special replication, denying part of the matter of the plea, and reasserting the substance of their bill. As a point of practice, it is considered as settled, that such a special replication is inadmissible and unnecessary. If a plea only is put in, it must be of some matter of fact, which, if true, is an entire bar to the suit. If the plaintiff insists that the plea is insufficient for this purpose, whether true or not, the course is for the plaintiff to move to set it aside for insufficiency, which is much in the nature of a demurrer. If held insufficient, it is overruled, and the cause proceeds as if no such plea had been filed. But if held sufficient, the plaintiff may take issue upon it, and the fact will be tried in the usual way, and if found for the defendant will determine the suit.
This cause may now be considered as upon a motion to set aside the plea for insufficiency. The plea must of course be of some fact, which if proved will be a bar to the entire suit, or at least to an entire substantive part of the suit, and in the latter case, if it does no go to the whole suit, the defendant must answer or demur to the residue. A defendant may *133plead to part, answer to part, and demur to part, wheie his case requires it; but in some form he must meet the whole substance of the bill.
In the present case the bill charges a partnership, to ron a line of stagecoaches between two places named, to own the horses and carriages jointly and share the profits, that the defendant took one of the horses belonging to the partnership stock, to his own use, that he received fare money, that is, money received for the transportation of passengers, and refused to account. The plea only avers that the line of stagecoaches in question was a part of a more extended line, that in order to manage the business of this more extended line, agents had been employed, with authority to receive money from passengers, and pay certain expenses out of it, and that the defendant had been unable to make a settlement of the whole concerns of the line. This, if true, is no bar to the plaintiff’s claim. If the defendant meant to insist that there was no separate partnership, to run the short line of stagecoaches, but both plaintiffs and defendant were partners with others, in a more extended line, as seems to be intimated by the argument, the plea does not state such a case. It merely stales, that their line was so connected with other lines, that they were necessarily dependent upon the agency of persons connected with those lines, by contract or otherwise, to collect their fare, and that the defendant had been unable to effect a general settlement with the proprietors and agents of those lines. But suppose no settlement had been or could be made with them, this would not exempt the defendant from accounting. The plea does not meet several material allegations in the bill. For instance, the appropriation of one of the horses, belonging to the partners, to his own use. If the defendant meant to say, that the injury done to this horse as alleged, ivas not the subject of an equity suit, he should have demurred ; if he meant to deny the facts, he should have answered So of the fare money, alleged to have been received by him on the joint account; he should have answered to the fact, whether he had received such money, and to what amount, and what expenses he had paid out cf it, with an offer to account.
Plea not allowed • defendant to answer.